Citation Nr: 0304392	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  90-46 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of frozen feet for the period from August 21, 1989, 
through January 11, 1998.

2.  Entitlement to a rating in excess of 20 percent for 
Raynaud's disease for the period from August 21, 1989, 
through January 11, 1998.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury of the left lower extremity, to 
include Raynaud's disease, for the period from January 12, 
1998.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury of the right lower extremity, to 
include Raynaud's disease, for the period from January 12, 
1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  

Historically, the Board notes that in a decision dated in 
March 1991, the Board denied service connection for residuals 
of frozen feet.  The veteran did not appeal that decision.  
In June 1993, the veteran attempted to reopen his claim, but 
it was the decision of the RO that evidence added to the 
record was not new and material to reopen the claim.  On 
appeal, the Board, in a December 1995 decision, determined 
that the additional evidence was new and material, and the 
claim was reopened.  The Board remanded the service 
connection issue to the RO for consideration on a de novo 
basis.  In a November 1996 rating decision, the RO granted 
service connection for residuals of frozen feet, effective 
June 21, 1993, and assigned a 10 percent rating.  The veteran 
appealed both the rating and the effective date assigned.  In 
July 1997, the RO certified the claims of entitlement to an 
effective date earlier than June 21, 1993, for service 
connection for residuals of frozen feet and entitlement to a 
rating in excess of 10 percent for residuals frozen feet to 
the Board.

In August 1997, the veteran filed a motion for 
reconsideration of the Board's March 1991 decision denying 
service connection for residuals of frozen feet, and in 
November 1997, a Deputy Vice Chairman of the Board ordered 
the requested reconsideration.  In a decision dated in 
January 1998, a reconsideration panel of the Board granted 
service connection for residuals of frozen feet.  In a 
separate decision, also dated in January 1998, the Board 
returned the case to the RO for readjudication of the claim 
of entitlement to an effective date earlier than June 21, 
1993, for service connection for residuals of frozen feet and 
entitlement to a rating in excess of 10 percent for residuals 
of frozen feet to include consideration of the rating for any 
retroactive period assigned as a result of the decision of 
the reconsideration panel.  The Board also requested that the 
RO adjudicate the claim of entitlement to service connection 
for Raynaud's disease noting that the veteran's 
representative specifically raised the issue in his July 11, 
1997, written statement.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Des 
Moines, Iowa RO, which effectuated the Board's grant of 
service connection and assigned a 10 percent evaluation, 
effective from August 21, 1989 (the date of the veteran's 
original claim).  The RO also stated that effective January 
12, 1998, the effective date of revised criteria for rating 
residuals of cold injury, a separate 10 percent evaluation 
would be assigned under 38 C.F.R. § 4.104, Diagnostic Code 
7122, for each lower extremity for residuals of frozen feet 
including Raynaud's disease.  The RO referred to a note 
associated with Diagnostic Code 7122 and explained that a 
separate evaluation would not be given for Raynaud's disease 
because the Raynaud's symptoms were currently supporting the 
ratings assigned for residuals of cold injury to the feet 
under Diagnostic Code 7122.  

In a March 1999 statement to the Board, the veteran's 
representative asserted that the veteran's condition was more 
severely disabling than currently evaluated.  He also argued 
that based on the veteran's Raynaud's disease, which was 
present for many years prior to the date of the assignment of 
separate ratings for residuals of frozen feet, the original 
rating should have included Raynaud's disease and a 20 
percent rating should have been assigned. 

This case was before the Board in June 1999 when it was 
remanded for additional development.  The Board also accepted 
the representative's March 1999 statement as the veteran's 
notice of disagreement with the effective date of January 12, 
1998, for service connection for Raynaud's disease, and 
returned the case to the RO for a statement of the case on 
this issue. 

By rating decision dated in May 2000, the RO granted an 
effective date of August 21, 1989, for service connection for 
Raynaud's disease, and assigned a 20 percent evaluation, 
effective August 21, 1989 through January 11, 1998 under 
Diagnostic Code 7117.  The RO also granted increased (30 
percent) evaluations for residuals of cold injury of the left 
lower extremity, to include Raynaud's disease, for the period 
from January 12, 1998, and residuals of cold injury of the 
right lower extremity, to include Raynaud's disease, for the 
period from January 12, 1998.  Thereafter, the veteran 
continued his appeal.

In a January 2003 Informal Hearing Presentation, the 
veteran's representative noted that the RO had been 
instructed, "to prepare a Statement of the Case on the issue 
of an effective date earlier than January 12, 1998 for 
service connection for Raynaud's disease and inform the 
veteran of the action needed to perfect his appeal."  The 
veteran's representative maintained that this, "action has 
not been accomplished in its entirety but this case has been 
returned to the Board for further consideration."  As noted 
above by rating decision dated in May 2000, an earlier 
effective date of August 21, 1989 (the date of the veteran's 
original claim for service connection for frozen feet) was 
awarded for Raynaud's disease.  This is the effective date 
that the representative argued was in order in the March 1999 
notice of disagreement.  By letter dated in June 2000, the 
veteran was informed that this was a complete grant of 
benefit sought on appeal.  Neither the veteran nor his 
representative has ever indicated that an effective date 
earlier than August 21, 1989 is sought.  Therefore, the Board 
has concluded that the effective date issue has been resolved 
to the veteran's satisfaction and that there is no need for 
the RO to issue a statement of the case on this issue. 

In addition, the Board notes that by rating decision dated in 
May 2000, the RO granted service connection for residuals of 
frozen hands, to include Raynaud's disease, evaluated as 10 
percent disabling from July 1997 through January 11, 1998.  
The RO also stated that effective January 12, 1998, the 
effective date of revised criteria for rating residuals of 
cold injury, a separate 10 percent evaluation would be 
assigned for each upper extremity for residuals of frozen 
hands, including Raynaud's disease.  The veteran has not 
expressed disagreement with the ratings assigned for these 
disabilities; therefore, these matters are not before the 
Board for appellate consideration at this time.


FINDINGS OF FACT

1.  For the period from August 21, 1989, through January 11, 
1998, the veteran's service-connected residuals of frozen 
feet were productive of no more than mild symptoms of a cold 
injury or chilblains.

2.  For the period from August 21, 1989, through January 11, 
1998, the veteran's service-connected Raynaud's disease was 
productive of no more than occasional attacks of blanching or 
flushing.

3.  For the period from January 12, 1998, the veteran's 
service-connected residuals of cold injury of the left lower 
extremity, to include Raynaud's disease, has been manifested 
by pain, nail abnormalities, color changes and peripheral 
neuropathy.

4.  For the period from January 12, 1998, the veteran's 
service-connected residuals of cold injury of the right lower 
extremity, to include Raynaud's disease, has been manifested 
by pain, nail abnormalities, color changes and peripheral 
neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a rating for residuals of frozen feet in 
excess of 10 percent for the period from August 21, 1989, 
through January 11, 1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997); 38 C.F.R. §§ 4.1, 4.7 (2002).

2.  The criteria for a rating for Raynaud's disease in excess 
of 20 percent for the period from August 21, 1989, through 
January 11, 1998, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7117 (1997); 
38 C.F.R. §§ 4.1, 4.7 (2002).

3.  The criteria for a rating for residuals of cold injury of 
the left lower extremity, to include Raynaud's disease, in 
excess of 30 percent for the period from January 12, 1998, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1997); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (1998); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Code 7122 (2002).

4.  A separate 10 percent rating for peripheral neuropathy of 
the left foot is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.104, Diagnostic Code 7122 
(Note 1), §§ 4.124, 4.124a, Diagnostic Code 8725 (2002).

5.  The criteria for a rating for residuals of cold injury of 
the right lower extremity, to include Raynaud's disease, in 
excess of 30 percent for the period from January 12, 1998, 
have not been met. 3 8 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1997); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (1998); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Code 7122 (2002).

6.  A separate 10 percent rating for peripheral neuropathy of 
the right foot is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.104, Diagnostic Code 7122 
(Note 1), §§ 4.124, 4.124a, Diagnostic Code 8725 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's June 
1999 remand, and letters from the RO to the veteran, the 
veteran and his representative have been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable the RO to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire the RO to obtain such evidence on his 
behalf.  Specifically, in a letter to the veteran dated in 
August 1999, he was notified that the RO had requested his 
private treatment records; however, it was ultimately his 
responsibility to insure that VA received these records.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available post-service 
medical evidence identified by the veteran have been 
obtained.  In addition, the veteran has been afforded the 
appropriate VA examinations to determine the severity of the 
disabilities at issue.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.

Factual Background

Historically, the Board notes that the veteran served on 
active duty from December 1943 to March 1946.  A March 1946 
discharge examination report shows that the veteran reported 
a history of having been treated for frozen feet at the 250th 
General Hospital in England in 1945.  The examiner noted that 
frozen feet were incurred in service, but stated that no 
residuals of frozen feet were found on the examination.  The 
National Personnel Records Center has provided a hospital 
admission extract created by the Office of the Surgeon 
General of the Department of the Army, which shows that the 
veteran was hospitalized for 67 days from January to March 
1945 for treatment of frostbite of the feet caused by ground-
type cold injury. 

In August 1989, the veteran filed a claim for service 
connection for residuals of frozen feet.

August 1989 VA outpatient records note that the veteran 
reported a history of frostbite in service.  He complained of 
increasing foot pain that was greater in the morning and 
swelling in his right foot.  No color changes were noted in 
the feet.

An October 1989 VA examination reports notes that the veteran 
related that he had suffered severe frostbite during his 
military service.  He complained of chronic pain in the 
bottom of his feet, which occurred daily and was worse in the 
morning when he first woke up.  He stated that his symptoms 
had worsened over the past five years and the pain 
occasionally radiated up his legs.  He denied numbness.  
Examination of the feet revealed that sensation was intact to 
light touch.  Skin was normal.  The diagnosis was chronic 
bilateral foot pain secondary to frostbite.

During a May 1990 personal hearing, the veteran testified 
that his skin blistered nearly every year and that it was 
worse in the spring and fall.  He indicated that over the 
past several years, his doctor had prescribed a cream that 
helped.  The veteran also testified that his feet hurt when 
they became cold.  He stated that three years earlier a toe 
and heel became black, and his physician prescribed 
medication for circulation.  He also testified that at times 
he often felt as though he was walking on needles and that 
when he got up in the morning, he could hardly walk.  In 
addition, the veteran testified that his feet became cracked 
and dry.

In a letter received by the RO in September 1993, the 
veteran's wife reported that the veteran had experienced 
problems with poor circulation in his feet for many years. 

During an April 1994 travel Board hearing, the veteran's wife 
testified that during cold weather, the veteran had problems 
with an itchy rash that included the calf area.

In an April 1994 statement, the veteran's private physician, 
Harold W. Miller, M.D., reported that for several years the 
veteran had had a recurrent maculopapular rash on his legs 
and occasionally on his arms. 

A January 1996 VA diseases of the arteries and veins 
examination report notes the veteran's complaints that his 
feet had become more of a problem over the years.  He said 
his feet were cold and he complained primarily of pain along 
the metatarsal heads, particularly with standing or walking.  
He also complained of stiffness and pain in the feet when 
first arising in the morning but said that this improved 
after increasing his activities.  He also reported occasional 
pedal edema.  He said that in approximately 1988 he had an 
episode of discoloration of the right middle toe and right 
heel that responded after he was started on Calan SR.  On 
examination, the feet were cool to the touch, especially over 
the lateral aspect of the left foot.  There was tenderness to 
deep palpation along the anterior margin of the right 
calcaneus.  There was normal coloration of the nail beds and 
dorsalis and femoral pulses were 2+ and symmetrical.  No 
edema was noted over the lower extremities.  The diagnoses 
included status post frozen feet.  The examiner stated, "It 
is well known that there can be vascular changes complicating 
frozen feet and this may be a minor contributor to this 
veteran's complaints, but he has demonstrated good blood flow 
in the major arteries of the legs and feet."

A January 1996 VA skin examination report notes the veteran's 
complaints of bilateral foot pain, coldness of the feet and 
an occasional red rash over the lower extremities, primarily 
over the calf, usually occurring during the winter.  He said 
he also had occasional scaling of the skin on the feet.  He 
said he occasionally used ointment to decrease scaling and 
itching.  On examination, the skin over the lower extremities 
appeared grossly within normal limits with no abnormal 
coloration.  The skin was cool to the touch along the distal 
toes, especially on the left lateral foot.  There was no 
noted red scaling rash over the calves.  There was mild 
scaling of the skin along the dorsum of the foot and between 
the toes suggestive of a mild fungal infection.  The 
diagnosis was very mild fungal infection of the feet, 
probably tinea pedis without involvement of the nails. 

In a March 1996 statement, Dr. Miller noted that the 
veteran's, "tendency to have spasms of the feet in the 
past" was related to, "the cold exposure during the Battle 
of the Bulge."

In an October 1996 addendum to the January 1996 arteries and 
veins examination report, the examiner stated that the 
veteran's symptoms and findings were not consistent with 
significant vascular changes as there was good blood flow in 
the main arteries.  He stated that it would be possible to 
have some microvascular changes that were undetectable at the 
examination, though the feet had good color and were only 
slightly cool to touch.  The examiner went on to say that the 
veteran's symptoms were more consistent with joint pain in 
the feet which had been known to be secondary to previous 
frozen feet.  He said that in summary the veteran had a 
history of known frozen feet while on active duty and 
continuing foot pain that might be secondary to his service 
experiences.  

In an October 1996 addendum to the January 1996 skin 
examination report, the examiner stated that the veteran's 
current skin infection, probable mild fungal infection of the 
feet, did not appear to be disabling or specifically service 
connected.

In May and June 1996 treatment records, the veteran's private 
physician, Dr. Miller, noted that the veteran had a history 
of Raynaud's phenomena, status post significant frostbite 
injury.  He stated there was no question that the veteran had 
Raynaud's involvement of the toes, which was shown at the 
time of his hospitalization for urosepsis in April 1996.  
Upon examination, the veteran had no edema in the 
extremities.  In a December 1996 statement, Dr. Miller 
indicated that the veteran had not been experiencing 
persistent swelling or redness in his lower extremities.

In March 1997 statements, the veteran's private physician, 
Akshay Mahadevia, M.D., noted that the veteran had been 
experiencing some intermittent cramping pain in the lower 
extremities.  Dr. Mahadevia noted that examination revealed 
no peripheral edema.

A June 1998 treatment record from Dr. Miller notes that the 
veteran was seen with complaints of tinea pedis.  Examination 
revealed evidence of gryphotic marginal changes consistent 
with tinea.

A June 1998 VA cold injury protocol examination report notes 
the veteran's history of recurrent fungal infections and 
Raynaud's disease.  The veteran reported numbness and 
tingling in both feet, as well as night cramps in the lower 
extremities.  He denied foot drop, foot drag, or any 
paralysis.  Examination of the lower extremities revealed 
that vascularity was completely intact.  Dorsal pedis, 
posterior tibial, femoral and popliteal arteries were well 
palpable.  There was no evidence of phlebitis, varicose 
veins, swelling of the feet, color changes, or calf 
tenderness.  Toe and nail vascularity was intact.  
Interdigital skin areas were within normal limits.  Skin was 
normal in temperature and adequate in texture with no scars.  
The ankles, tarsal metatarsal, metatarsal phalangeal and 
intraphalangeal toe joints of both feet were completely 
intact with normal range of motion.  Foot intrinsic muscles 
were easily palpable.  There was no evidence of definite 
sensory loss in any nerve distribution.  Sensory testing 
revealed only a constant, dull type of mild sensory numbness 
and tingling.  The examiner stated that, "in both of the 
feet at the present time there is no Raynaud's symptoms and 
the [veteran] has no pain."  The examiner noted that the 
veteran had mild numbness in the toes diffusely and cold 
sensitivity syndrome, but no tissue loss, arthralgia, 
hyperhidrosis, or nail abnormalities.

A December 1998 treatment record from Dr. Miller notes that 
the veteran was seen with complaints of increasing numbness 
and tingling in his feet over the past three months.  Upon 
examination, deep tendon reflexes showed a slight decrease in 
the lower extremities, and ankle jerks were markedly 
decreased.  Pinprick sensation seemed to be slightly 
decreased.  The assessment was possibly progressive, sensory 
neuropathy.  

A January 1999 statement from the veteran's private 
physician, Stephen C. Rasmus, M.D., notes that the veteran 
had been seen with complaints of numbness and paresthesias in 
the feet up to the ankles.  The veteran also reported some 
occasional sharp pain in his feet.  Examination revealed no 
rash or edema.  Distal extremity color and temperature were 
normal.  There was moderate loss of pallesthesia at the 
ankles.  The impression was sensory neuropathy.

A June 1999 treatment record from Dr. Miller notes that the 
veteran was seen with complaints of sharp pain in his feet, 
more so when sitting.  Upon examination, gait was within 
normal limits; no motor weakness was noted.  

In an August 1999 statement, the veteran's wife reported that 
the pain in the veteran's feet and legs was "unbearable."  

A September 1999 treatment record from Dr. Miller notes the 
veteran's complaints of numbness in his feet.

An October 1999 statement from Dr. Rasmus notes that the 
veteran had been seen with complaints of sharp, shooting 
pains in the distal lower extremities that occurred more 
commonly when the veteran was on his feet.  Examination was 
consistent with a small fiber distal neuropathy.

A December 1999 VA peripheral nerves examination report notes 
the veteran's complaints of pain and intermittent discomfort 
in his feet, and cold intolerance that caused increased pain, 
cramping, numbness and tingling in his feet.  The veteran 
indicated that his foot pain affected his gait in the 
morning.  The veteran reported occasional blanching and 
discoloration of his feet, which were most commonly non-
segmental in origin.  He also reported several episodes of 
distinct linear discoloration consistent with Raynaud's 
phenomenon.  In addition, the veteran reported recurrent 
fungal infections of his toenails, which occasionally 
resulted in the loss of the nail.  The examiner stated that 
the veteran had post-frostbite pain, and chronic skin and 
vascular changes, minimal arthralgias and Raynaud's disease.  
The examiner also noted that there was no evidence of 
significant tissue loss, macrovascular disease of the feet, 
or hyperhidrosis.  Sensation was grossly intact to light 
touch and cold.  X-rays of the feet were normal; there was no 
evidence of osteoarthritis.  The impression was cold-induced 
injury of the feet with chronic pain.

A February 2000 treatment record from the veteran's private 
podiatrist, Gregg Corrigan, D.P.M., notes that the veteran 
was seen with complaints of numbness, pain and tingling in 
both feet, especially in the morning or upon standing from a 
seated position.  The veteran also complained of split 
toenails and chronic, dry, scaly skin on the bottoms of his 
feet.  Sensory examination using a filament indicated the 
veteran's ability to feel this filament from his digits to 
his ankle level bilaterally.  Achilles tendon reflex was non-
responsive bilaterally.  Muscle strength in both feet and 
legs was 5/5.  Vascular examination using ultrasound revealed 
patent DP and PT pulses bilaterally.  Examination of the skin 
revealed advanced trophic changes consisting of thin, shiny 
skin, absent digital and foot hair growth, and nail 
thickening.  Dry, scaly and cracked skin was noted on the 
plantar aspect of both feet from the digits to the heels 
bilaterally.  A white, superficial, mycotic infection was 
noted on all nails.  No edema was noted.  Temperature changes 
were noted from the mid-leg level distally.  Orthopedic 
examination revealed discomfort with palpation to the PMCT 
area of both heels, radiating along the entire length of the 
medial band of the plantar fascia.  The veteran had tightness 
in his right calf muscle with pain on dorsiflexion of the 
foot and lifting of the leg.  The veteran had more left knee 
pain when this was performed on the left leg.  Plantar 
fasciitis, tinea pedis and mycotic nails were noted 
bilaterally.  Dr. Corrigan stated that the veteran had 
peripheral neuropathy with decreased vascular status.

An April 2001 VA treatment record notes the veteran's 
complaints of periodic burning in his feet.  September 2001 
VA treatment records note the veteran's complaints of 
occasional cramps and pain in the extremities.  Examination 
of the extremities revealed no peripheral edema.  Dorsalis 
pedis pulse was intact at 5/5.  Strength was 5/5 bilaterally.  

An October 2001 VA general medical examination report notes 
the veteran's complaints of increasing pain, tingling and 
burning in both feet.  He indicated that the pain woke him up 
at night.  He reported difficulty walking in the morning and 
an inability to stand on his feet at any time of the day for 
more than one hour.  He indicated that he was able to walk 
for about 25 minutes before having to sit down and rest his 
feet.  Cold temperatures made his foot pain worse.  The 
veteran also reported problems with swelling in his feet; he 
said that he had to wear soft-soled shoes to minimize the 
pain.  The veteran stated that there were times when he was 
unable to tolerate blankets touching his feet because his 
feet were so sensitive.  Examination of the extremities 
revealed no cyanosis, clubbing, or edema.  The feet appeared 
erythematous.  There was no evidence of onychomycosis.  
Pulses were palpable times four.  There were decreased 
sensation to vibration and hypersensitivity to cold on the 
feet.  Gait was normal and steady.  The impression included 
chronic foot pain secondary to history of frostbite.  The 
examiner stated that the veteran was "[u]nemployable 
secondary to chronic foot pain although other medical 
problems also contribute to unemployability."

An April 2002 VA treatment record notes that the veteran was 
walking a mile a day with no leg symptoms.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that the rating criteria relating to cold 
injury residuals under 38 C.F.R. § 4.104, Diagnostic Code 
7122, substantively changed twice during the pendency of the 
veteran's appeal, yielding three separate sets of rating 
criteria applicable to this appeal: the regulations in effect 
prior to January 12, 1998; the regulations in effect from 
January 12, 1998, through August 12, 1998; and the 
regulations in effect from August 13, 1998 to date 
(hereinafter the "old," "interim," and "new" rating 
criteria, respectively).  

Generally, prior to January 12, 1998, cold injury residuals 
were rated unilaterally or bilaterally, depending on 
involvement (for example, if both feet were involved, they 
were rated together as one disability); under the interim and 
new diagnostic codes, they are rated separately (each foot in 
the above scenario is rated separately).  

Under the old rating criteria for residuals of frozen feet-
38 C.F.R. § 4.104, Diagnostic Code 7122-in effect prior to 
January 12, 1998 (and when the veteran field his claim), 
bilateral residuals of frozen feet with mild symptoms of a 
cold injury or chilblains warrant a 10 percent evaluation.  
Bilateral residuals of frozen feet with persistent moderate 
swelling, tenderness, redness, etc., warrant a 30 percent 
evaluation.  Bilateral residuals of frozen feet with loss of 
toes, or parts, and persistent severe symptoms warrant a 50 
percent evaluation.  The old rating criteria also provide 
that, with extensive losses, higher ratings might be 
warranted by reference to amputation ratings for toes and 
combination of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet should be 
considered.  There is no requirement of loss of toes or parts 
for the persistent moderate or mild under this diagnostic 
code.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).

Under the interim version of Diagnostic Code 7122, effective 
January 12, 1998, a 10 percent rating is assigned for 
residuals of a cold injury when the cold injury residuals are 
manifested by arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is warranted when the cold 
injury residuals are manifested by arthralgia or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating is warranted when the 
cold injury residuals are manifested by arthralgia or other 
pain, numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  The interim 
rating criteria also provide that amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
should be separately evaluated under other diagnostic codes.  
Each affected part (e.g., hand, foot, ear, nose) should be 
rated separately, and the rating should be combined in 
accordance with sections 4.25 and 4.26.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).

Further revisions to Diagnostic Code 7122 became effective on 
August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, NOTE 1 following Diagnostic Code 7122 (1999).

Likewise, the Board notes that the rating criteria relating 
to Raynaud's disease, under 38 C.F.R. § 4.104, Diagnostic 
Code 7117, were revised during the pendency of the veteran's 
appeal, yielding two sets of rating criteria applicable to 
the veteran's appeal: the regulations in effect prior to 
January 12, 1998; and the regulations in effect from January 
12, 1998, to date (hereinafter the "former" and "revised" 
rating criteria, respectively). 

The Board notes that under the former rating criteria for 
Raynaud's disease, a 20 percent evaluation is warranted for 
Raynaud's disease with occasional attacks of blanching or 
flushing; a 40 percent evaluation requires frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis; 
a 60 percent evaluation requires multiple painful, ulcerated 
areas; and a 100 percent evaluation requires a severe form of 
Raynaud's disease with marked circulatory changes such as to 
produce total incapacity or to require house or bed 
confinement.  As reflected by a note following this criteria, 
the evaluations in excess of 20 percent under Diagnostic Code 
7117 are for application to unilateral involvements.  With 
bilateral involvements separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent will be 
added to the evaluation for the more severely affected 
extremity only, except where the disease has resulted in an 
amputation.  The resultant amputation rating will be combined 
with the schedular rating for the other extremity, including 
the bilateral factor, if applicable.  The 20 percent 
evaluation is for application to unilateral or bilateral 
involvement of both upper and lower extremities.  38 C.F.R. § 
4.104, Diagnostic Code 7117 (1997).

Under the revised rating criteria for Raynaud's syndrome, a 
10 percent evaluation is warranted when there are 
characteristic attacks occurring one to three times a week.  
A 20 percent evaluation is warranted when there are 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is warranted when there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is warranted when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is warranted with two or more digital 
ulcers plus autoamputation of one or more digits and history 
of characteristic attacks.  According to the note following 
these criteria, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(1998).

In a case such as this where the rating criteria were revised 
after the claim was filed but before the administrative or 
judicial appeal process has been concluded, the veteran is 
entitled to the application of the version of the rating 
criteria more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).

Further, as the RO has considered the claims under all 
applicable versions of the rating criteria, there is no 
prejudice to the veteran in the Board doing likewise.

Entitlement to a rating in excess of 10 percent for residuals 
of frozen feet for the period from August 21, 1989, through 
January 11, 1998

After reviewing the record, the Board concludes that a rating 
in excess of 10 percent for the veteran's residuals of frozen 
feet is not warranted for the period from August 21, 1989, 
through January 11, 1998.  While the veteran had occasional 
complaints of swelling and pain, the objective evidence of 
record for the period from August 21, 1989, through January 
11, 1998, does not show that the manifestations of the 
disability more nearly approximated the persistent moderate 
swelling, tenderness and redness, required for a rating in 
excess of 10 percent under the old criteria.  An August 1989 
VA outpatient treatment record notes that there were no color 
changes in the feet.  An October 1989 VA examination report 
notes that the skin was normal.  January 1996 VA examination 
reports note that there was tenderness to deep palpation 
along the anterior margin of the right calcaneus, but no 
edema, no abnormal coloration in the lower extremities and 
good blood flow in the major arteries of the legs and feet.  
May and June 1996 private treatment records note that there 
was no edema in the extremities.  In a December 1996 
statement, the veteran's private physician noted that the 
veteran had not been experiencing persistent swelling or 
redness in his lower extremities.  Under the circumstances, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service-connected residuals of frozen feet under the old 
criteria.

As previously noted, the retroactive reach of the interim and 
new regulations can be no earlier than the effective dates of 
those changes, or January 12, 1998, and August 13, 1998, 
respectively.  Therefore, a rating in excess of 10 percent is 
not warranted under either the interim or the new regulations 
for the period from August 21, 1989, through January 11, 
1998.  

Accordingly, the Board concludes that the veteran's 10 
percent evaluation for the period from August 21, 1989, 
through January 11, 1998, adequately contemplates the level 
of disability due to his service-connected residuals of 
frozen feet for that period.

Entitlement to a rating in excess of 20 percent for Raynaud's 
disease for the period from August 21, 1989, through January 
11, 1998

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent for the veteran's Raynaud's disease 
is not warranted for the period from August 21, 1989, through 
January 11, 1998.  The evidence for the period from August 
21, 1989, through January 11, 1998, does not show that the 
manifestations of the disability more nearly approximated the 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis, required for a rating in excess of 20 
percent under the former criteria.  An August 1989 VA 
outpatient treatment record notes that there were no color 
changes in the feet.  An October 1989 VA examination report 
notes that the skin was normal.  January 1996 VA examination 
reports note that there were normal coloration of the nail 
beds, no abnormal coloration in the lower extremities and 
good blood flow in the major arteries of the legs and feet.  
In a December 1996 statement, the veteran's private physician 
noted that the veteran had not been experiencing persistent 
redness in his lower extremities.  Under the circumstances, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
service-connected Raynaud's disease under the former 
criteria.

As previously noted, the retroactive reach of the revised 
regulation can be no earlier than the effective date of that 
change, or January 12, 1998.  Therefore, a rating in excess 
of 20 percent is not warranted under the revised regulation 
for the period from August 21, 1989, through January 11, 
1998.  

Accordingly, the Board concludes that the veteran's 20 
percent evaluation for the period from August 21, 1989, 
through January 11, 1998, adequately contemplates the level 
of disability due to his service-connected Raynaud's disease 
for that period.

Entitlement to ratings in excess of 30 percent for
residuals of cold injury of the left lower extremity and 
residuals of cold injury of the right lower extremity,
for the period from January 12, 1998

Initially, it is noted that complaints and findings for the 
period from January 12, 1998, are essentially the same for 
both lower extremitas, so no attempt will be made to discuss 
the lower extremities individually, although each extremity 
is rated on a separate basis. 

Under the old version of Diagnostic Code 7122, the veteran is 
not entitled to ratings in excess of 30 percent for residuals 
of cold injures of the lower extremities.  There is no 
evidence that the veteran suffered from loss of toes, or 
parts, as is required for a 50 percent evaluation.   See 
38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).  Under the 
circumstances, the Board concludes that the preponderance of 
the evidence is against ratings in excess of 30 percent for 
the veteran's residuals of cold injuries of the left and 
right lower extremities under the old criteria.

With regard to the interim and new versions of Diagnostic 
Code 7122, the Board notes that the currently assigned 30 
percent evaluations are the maximum allowable under the 
interim and new criteria.  However, the Board also notes that 
the rating criteria provide for separate evaluations for 
complications such as Raynaud's phenomenon (if not used to 
support an evaluation under Diagnostic Code 7122), muscle 
atrophy (if not used to support an evaluation under 
Diagnostic Code 7122), amputations, squamous cell carcinoma 
and peripheral neuropathy.  In the case at hand, the 
veteran's Raynaud's disease is used to support the 30 percent 
evaluations in effect under Diagnostic Code 7122.  He has not 
been found to have muscle atrophy, squamous cell carcinoma, 
or amputations in either the right or left lower extremity.  
However, the veteran has been diagnosed with peripheral 
neuropathy (most recently in February 2000) attributable to 
residuals of cold injury.  Therefore, the evidence of record 
supports a conclusion that the veteran is entitled to 10 
percent disability ratings for each foot on the basis that 
the disability is commensurate with either mild or moderate 
incomplete paralysis as provided under 38 C.F.R. §§ 4.124, 
4.124a, Diagnostic Code 8725 (2002).  Parenthetically, the 
Board notes that as a consequence of this decision, it is 
incumbent upon the RO to calculate the combined disability 
rating for the veteran's lower extremities in accordance with 
38 C.F.R. §§ 4.25, 4.26.  See 38 C.F.R. § 4.104, NOTES 1 and 
2 following Diagnostic Code 7122 (effective January 12, 
1998).


                                                       
(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of frozen feet for the period from August 21, 1989, through 
January 11, 1998, is denied.

Entitlement to a rating in excess of 20 percent for Raynaud's 
disease for the period from August 21, 1989, through January 
11, 1998, is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of cold injury of the left lower extremity, to include 
Raynaud's disease, is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of cold injury of the right lower extremity, to include 
Raynaud's disease, is denied.

Entitlement to separate 10 percent ratings for peripheral 
neuropathy of the left foot and right foot are granted, 
subject to the applicable regulations governing the payment 
of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

